      Case 2:20-cv-00082-ROS Document 108 Filed 12/08/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   U-Haul Company of Arizona,                         No. CV-20-00082-PHX-ROS
10                  Plaintiff,                          ORDER
11   v.
12   Tammy Lee, et al.,
13                  Defendants.
14
15          Defendant Progressive Commercial Casualty Co. has filed a notice stating it was
16   “improperly identified” in the complaint and “[t]he proper entity is United Financial
17   Casualty Company.” (Doc. 103). Pursuant to Federal Rule of Civil Procedure 21, United
18   Financial Casualty Company will be added as a defendant and Progressive Commercial
19   Casualty Co. will be dismissed.
20          Defendants have agreed to how the total amount on deposit should be distributed.
21   But Plaintiff and Defendants disagree on the language that should accompany the dismissal
22   of this case. According to Plaintiff, the dismissal should state
23                 U-Haul Co. of Arizona has satisfied the requirements of 28
                   U.S.C. § 1335, and it is ORDERED that U-Haul Co. of Arizona
24                 is forever discharged and released from any further liability as
                   to the interpled funds and is DISMISSED from this action with
25                 prejudice.
26
     (Doc. 105 at 3).
27
     According to Defendants, the dismissal should state the receipt of funds
28
                   is not in exchange for a general release of U-Haul Co. of
      Case 2:20-cv-00082-ROS Document 108 Filed 12/08/20 Page 2 of 3



 1                 Arizona and not in exchange for a release of any U-Haul
                   company’s liability for its own conduct but releases and
 2                 extinguishes U-Haul Co. of Arizona’s liability solely in its
                   capacity as an insurer of Judy King, and thereby discharges all
 3                 responsibility for the interpleaded funds such that this
                   interpleader can now be dismissed and all future claims to the
 4                 interpleaded funds should be, and hereby are, prohibited.
 5
     (Doc. 104 at 4). The parties have not explained the legal importance of their competing
 6
     proposals.
 7
            The language proposed by Defendants is more consistent with general interpleader
 8
     procedure. See 28 U.S.C. § 2361 (stating in an interpleader action a court may issue an
 9
     order restraining parties “from instituting or prosecuting any proceeding in any State or
10
     United States court affecting the property”). Therefore, Defendants’ language will be
11
     adopted with minor modifications.
12
            Accordingly,
13
            IT IS ORDERED Defendant Progressive Commercial Casualty Co. is
14
     DISMISSED and United Financial Casualty Company is ADDED as a Defendant.
15
            IT IS FURTHER ORDERED the Defendant named as “Gregory Sean” shall be
16
     corrected to “Gregory Seal.”
17
            IT IS FURTHER ORDERED the Stipulation (Doc. 104) is GRANTED. The
18
     entire amount deposited with the Clerk of Court, including any interest, shall be distributed
19
     as set forth below. The mailing addresses are contained in Doc. 104.
20
        • 7.6% to Tammy Lee, Individually;
21
        • 7.6% to Tammy Lee as Representative of The Estate of Judith King;
22
        • 7.6% to Amanda King, Individually;
23
        • 7.6% to Amanda King as Representative of The Estate of Brian King;
24
        • 7.6% to Alyssa King;
25
        • 7.6% to Bradley King;
26
        • 7.6% to Gurmeet Singh;
27
        • 7.6% to Gurpreet Kaur;
28
        • 7.6% to Gregory Seal;


                                                 -2-
      Case 2:20-cv-00082-ROS Document 108 Filed 12/08/20 Page 3 of 3



 1      • 7.6% to Robert Webster;
 2      • 7.6% to Beverly Webster;
 3      • 7.6% to United Financial Casualty Co.;
 4      • 4.6% to American Inter-Fidelity Exchange a/s/o Mountain River Trucking Co.;
 5      • 3% to AGCS Maritime Ins. Co. a/s/o Mountain River Trucking Co.;
 6      • 1.2% to Lynn Trucking, Inc.
 7          IT IS FURTHER ORDERED the amounts distributed are not in exchange for a
 8   general release of U-Haul Co. of Arizona and not in exchange for a release of any U-Haul
 9   company’s liability for its own conduct but release and extinguish U-Haul Co. of Arizona’s
10   liability solely in its capacity as an insurer of Judy King, and thereby discharge all
11   responsibility for the interpleaded funds. All future claims to the interpleaded funds are
12   prohibited.
13          IT IS FURTHER ORDERED the Clerk of Court shall enter a judgment of
14   DISMISSAL WITH PREJUDICE.
15          IT IS FURTHER ORDERED the Motion for Ruling (Doc. 105) is DENIED.
16          IT IS FURTHER ORDERED the Motion to Withdraw (Doc. 107) is GRANTED.
17   Attorneys Joey A. Said and Ana Karen Lee are withdrawn as counsel of record for
18   Defendants Gurmeet Singh and Kaur Gurpreet.
19          Dated this 7th day of December, 2020.
20
21
22                                                    Honorable Roslyn O. Silver
23                                                    Senior United States District Judge

24
25
26
27
28


                                               -3-
